Citation Nr: 0812003	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Whether vacatur of the August 20, 2007 decision of the 
Board of Veterans' Appeals, only as to the issue of service 
connection for tinnitus, is warranted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that, in pertinent part, denied entitlement to 
service connection for tinnitus, a lumbar spine disability, 
and a bilateral knee disability.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, the veteran withdrew from appellate 
status the issues of service connection for a lumbar spine 
disability and a bilateral knee disability.  Also during the 
hearing, the veteran testified that he would provide a nexus 
opinion from his regular doctor that would link his current 
tinnitus to noise exposure during combat duty in Vietnam.  
Hearing Transcript at 3.  The veteran also agreed that the 
nexus opinion would be accompanied by a waiver of RO review 
of the evidence.  Hearing Transcript at 15.  The undersigned 
explained that the Board could not grant the veteran's claim 
without a medical nexus opinion linking his current tinnitus 
to noise exposure during service.  Id.  


FINDINGS OF FACT

1.  At a May 2007 Board hearing, the veteran indicated his 
intent to submit a medical opinion, with a waiver of RO 
review, to support his claim of service connection for 
tinnitus.

2.  Evidence pertinent to the appeal as to the issue of 
service connection for tinnitus, was received at the RO in 
May 2007; however, it was not immediately forwarded to the 
Board for association with the claims file.

3.  On August 20, 2007, the Board issued a decision that, in 
pertinent part, denied entitlement to service connection for 
tinnitus because the evidence in the claims file at the time 
the decision was promulgated did not include the medical 
nexus opinion of May 2007 linking the veteran's current 
diagnosis of tinnitus to his period of military service.  

4.  After the August 20, 2007 Board decision was issued, the 
RO notified the Board that it had in its possession an 
unconsidered medical nexus opinion that was received in May 
2007, with a waiver of RO review of that evidence.  

5.  The Board's promulgation of the August 20, 2007 decision 
without consideration of the pertinent medical evidence 
received at the RO in May 2007 denied the veteran due process 
of law.  

6.  The veteran has a diagnosis of tinnitus that is, as 
likely as not, of service origin.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's August 20, 2007 
decision, only as to the issue of service connection for 
tinnitus, have been met.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.904 (2007).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

At his May 2007 personal hearing, the veteran stated he would 
submit pertinent medical nexus evidence to substantiate his 
claim of service connection for tinnitus.  The undersigned 
advised the veteran that the evidence would require a waiver 
of RO review so that the evidence could be sent directly to 
the Board for consideration with regard to the pending 
appeal.

The pertinent evidence that was discussed at the veteran's 
May 2007 personal hearing was received at the RO later that 
month.  It is not altogether clear why the waiver of RO 
review of such evidence was not immediately associated with 
the newly submitted evidence; however it is quite clear that 
the veteran and his representative intended the evidence to 
be submitted with such a waiver.  

On August 20, 2007, the Board issued a decision denying, in 
pertinent part, service connection for tinnitus.  The claim 
was denied because there was no competent medical evidence of 
a nexus between the veteran's current tinnitus and his 
military service in the claim file.  At the time of the 
promulgation of the August 20, 2007 decision, the Board was 
unaware that additional evidence existed at the RO that was 
pertinent to the veteran's claim because that evidence, 
received at the RO subsequent to the May 2007 hearing, was 
not forwarded to the Board.  

In sum, there was pertinent medical evidence at the RO at the 
time of the August 20, 2007 decision, and it was the 
veteran's intention that such evidence be forwarded to the 
Board and considered at the time of the August 20, 2007 
decision.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's August 2007 
decision was not based on consideration of all the available 
evidence.  In order to assure due process of law, the August 
20, 2007 decision shall be vacated, but only as to the issue 
of service connection for tinnitus.  

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b).  The merits of the issue set forth above are 
considered de novo in the decision below.  

II.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for tinnitus, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

III.  Service Connection

The veteran seeks service connection for tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that his current tinnitus is related to 
service, and specifically to the acoustic trauma he 
experienced as a radioman in combat situations.  The 
veteran's service medical records do not show complaints, 
treatment, or diagnosis of tinnitus in service.  The initial 
post-service documentation of tinnitus is contained in the 
report of the February 2005 VA audiology examination.  In the 
report of the VA examination, the veteran indicated a 
periodic airplane/wind-like noise and, at other times, a 
ringing in each ear that lasts several minutes.  Following 
the examination which included a review of the veteran's 
claims file, the VA audiologist concluded that due to the 
fact that the veteran's hearing was normal in 1969 and 
continues to be normal, and that the veteran first noticed 
tinnitus 10 years prior, and that there was no documentation 
of complaints of tinnitus in the claims file, the veteran's 
tinnitus was not related to his military service.

Notwithstanding the lack of evidence of tinnitus during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to the 
question of whether the veteran has tinnitus that is related 
to service.

At the veteran's personal hearing in May 2007, he testified 
that he was exposed to excessive noise during service.  More 
specifically, the veteran testified that he was exposed to 
acoustic trauma from artillery fire, mortars, rockets, 
helicopters, and radio frequency noise.  The veteran 
testified that he was not exposed to acoustic trauma outside 
of military service, and that the loudest noise he ever heard 
was two rockets that hit/detonated close to him during 
service.  The second-loudest noise that he had ever heard was 
the M-60 noise right next to his ears during service.  

Ten days after the veteran's personal  hearing, his private 
physician submitted a memorandum on the veteran's behalf.  
The memorandum, received at the RO in May 2007, noted that 
the veteran reported that the ringing in his ears began 
during service in Vietnam.  The physician opined that the 
veteran's bilateral tinnitus was likely a direct result of 
his active military service in which he was exposed to 
incoming mortar rounds, artillery fire, small arms fire, and 
high frequency noises from being a radio controller, 
including guard duty, and overall close exposure to artillery 
pieces.  

In sum, there is competent evidence that weighs in favor of 
the veteran's claim, and there is competent medical evidence 
that weighs against the veteran's claim.  The evidence 
favoring the veteran's claim comes from the veteran's own 
testimony that his tinnitus began during service, as well as 
the opinion from his family physician that the veteran's 
tinnitus was likely a direct result of in-service noise 
exposure.  

Regarding the veteran's own testimony, he can certainly 
attest to factual matters of which he had first-hand 
knowledge, e.g., ringing in the ears and exposure to loud 
noises in a combat environment.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Likewise, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Importantly, the veteran's family physician specifically 
noted that the veteran reported that the ringing in his ears 
began while he was in Vietnam during service, and opined that 
the current tinnitus was related to the noise exposure during 
service.  

Thus, the veteran's testimony is supported by competent 
medical evidence.  

Weighing against the veteran's claim is the opinion of the VA 
examiner in February 2005, who did not believe there was a 
relationship between the veteran's current tinnitus and his 
military service because there was no complaint or finding of 
such during service.  

In conclusion, the evidence for and against service 
connection for tinnitus is in relative equipoise; that is, 
the evidence demonstrating that the veteran's tinnitus is 
related to service is equally weighted against the evidence 
demonstrating other etiology.  Resolving reasonable doubt in 
the veteran's favor, as the law requires, it is at least as 
likely as not that the claimed tinnitus is linked to service.   
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection is warranted for tinnitus.
ORDER

The Board's decision of August 20, 2007, only as to the issue 
of entitlement to service connection for tinnitus, is 
vacated.

Service connection for tinnitus is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


